PER CURIAM.
This case came on to be heard upon the briefs and record and oral argument of counsel, and the additional quotations of law and regulations filed by the petitioner; and it appearing that the Commissioner did not err in computing petitioner’s profit on the sale of certain shares of common stock during the year 1933 by application of the formula laid down in Regulations 62, Art. 1567, promulgated under the Revenue Act of 1921. Baker v. Commissioner, 6 Cir., 115 F.2d 987; and it appearing that the petitioner failed to prove that the market values used by the Commissioner in the computation were erroneous (Helvering v. Taylor, 293 U.S. 507, 515, 55 S.Ct. 287, 79 L.Ed. 623); and no reversible error appearing in the record: It is ordered that the decision of the Board of Tax Appeals be and it hereby is affirmed.